Case 1:20-cv-00659-MN Document 22 Filed 05/25/21 Page 1 of 3 PageID #: 524



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE


SISVEL INTERNATIONAL S.A.,
3G LICENSING S.A., and SISVEL S.p.A.,

                  Plaintiffs,

     v.                                     Civil Action No. 1:20-cv-00649-MN

CRADLEPOINT, INC.,

                  Defendant.

SISVEL INTERNATIONAL S.A.,
3G LICENSING S.A., and SISVEL S.p.A.,

                   Plaintiffs,
                                            Civil Action No. 1:20-cv-00651-MN
      v.

DELL, INC.,

                   Defendant.

SISVEL INTERNATIONAL S.A.,
3G LICENSING S.A., and SISVEL S.p.A.,

                  Plaintiffs,

     v.                                     Civil Action No. 1:20-cv-00652-MN

HONEYWELL INTERNATIONAL,INC.,

                  Defendant.




                                        1
 Case 1:20-cv-00659-MN Document 22 Filed 05/25/21 Page 2 of 3 PageID #: 525




 3G LICENSING S.A., and SISVEL S.p.A.,

                    Plaintiffs,

       v.
                                                 Civil Action No. 1:20-cv-00654-MN
 TCL COMMUNICATION TECHNOLOGY
 HOLDINGS LIMITED, TCT MOBILE
 INTERNATIONAL LIMITED, TCT
 MOBILE, INC., TCT MOBILE (US) INC.,
 and TCT MOBILE (US) HOLDINGS INC.,

                    Defendants.

 SISVEL INTERNATIONAL S.A.,
 3G LICENSING S.A., and SISVEL S.p.A.,

                   Plaintiffs,

      v.                                      Civil Action No. 1:20-cv-00656-MN

 VERIFONE, INC.,

                   Defendant.

SISVEL INTERNATIONAL S.A.,
3G LICENSING S.A., and SISVEL S.p.A.,

                   Plaintiffs,
                                                Civil Action No. 1:20-cv-00658-MN
      v.

WIKO SAS, and WIKO USA, INC.

                   Defendants.

 SISVEL INTERNATIONAL S.A.,
 3G LICENSING S.A., and SISVEL S.p.A.,

                   Plaintiffs,

      v.                                     Civil Action No. 1:20-cv-00659-MN

 XIRGO TECHNOLOGIES, LLC,

                   Defendant.


                                         2
 Case 1:20-cv-00659-MN Document 22 Filed 05/25/21 Page 3 of 3 PageID #: 526




                                ENTRY OF APPEARANCE

       PLEASE ENTER the appearance of Andrew P. DeMarco of Devlin Law Firm LLC to

represent Plaintiffs Sisvel International S.A., 3G Licensing S.A., and Sisvel S.p.A in the above-

captioned actions.

Dated: May 25, 2021                          DEVLIN LAW FIRM LLC

                                             /s/ Andrew P. DeMarco
                                             Timothy Devlin (No. 4241)
                                             Peter A. Mazur (No. 6732)
                                             Andrew P. DeMarco (No. 6736)
                                             1526 Gilpin Avenue
                                             Wilmington, DE 19806
                                             Telephone: (302) 449-9010
                                             Facsimile: (302) 353-4251
                                             tdevlin@devlinlawfirm.com
                                             pmazur@devlinlawfirm.com
                                             ademarco@devlinlawfirm.com

                                             Attorneys for Plaintiffs




                                                3
